The opinion of the court was delivered, March 6th 1873, by
Sharswood, J.
Three contentions have been made in this case, which it will be necessary to consider, but they can be disposed ,of briefly.
The first is that the plaintiffs below were not entitled, upon the true construction of the sixth section of the Act of March 24th 1851, Pamph. L. 229, to recover the penalty of full pilotage demanded in their declaration. The established canon of interpre-. tation, that penal statutes must receive a strict construction, has .been invoked in support of the argument. It is not pretended, however, that the penalty was not incurred, applying to the act the most rigid rule. “ If such vessel be not licensed as aforesaid, then and in such case the master, owner or consignee thereof shall forfeit and pay the full pilotage thereof.” The subsequent clause appropriating the amount of the penalty to the pilot society is no part of the penal provision, and is to be construed fairly and reasonably to ascertain the intention of the lawmakers just like any other statute. It mattered not to the offender — formed no part of what it was necessary for him to read and understand, in order to avoid the infraction of the law — to whom the legislature might choose to give it. We have no doubt whatever, that *197all the forfeiture accruing by virtue of the act, including the full pilotage in question, were intended to be granted to the plaintiffs below.
The second position of the plaintiffs in error is that this grant is contrary to the Constitution of this Commonwealth, and for this he relies upon the case of the Philadelphia Association v. Wood, 3 Wright 73. But the principle of that decision is entirely inapplicable here. It was there held that a tax upon a class of persons, such as two per cent, of their gross receipts, upon all agencies of foreign insurance companies in the city of Philadelphia, could not be appropriated by law before it reached the treasury of the state, to a corporation or an individual. But this penalty is in no sense a tax, and has no similitude to one. To say that the legislature could not appropriate it as they pleased, to the person grieved, the pilot whose services were refused, to an informer or to a charity, would be to contradict the uniform legislation of the state. The statute book is filled with such grants of penalties — one great object of it undoubtedly being to secure better the enforcement of the law, by making it the interest of private persons or corporations to prosecute offenders.
The third contention is, that the act inasmuch as it imposes full pilotage upon registered vessels which are mostly engaged in foreign commerce, and only half pilotage upon licensed or coasting vessels, is an infringement of sect. 10, par. 2 of art. 1 of the Constitution of the United States, which declares that “ no state shall, without the consent of Congress, lay any imposts, or duties on imports or exports except what may be absolutely necessary for executing its inspection laws.”
There might be devised, no' doubt, a system of pilotage fees and penalties, which would be obviously intended to evade this inhibition, and would, therefore, be invalid, but that can no more be said of the Act of 1851 than it could of the Act of March 29th 1803, Pamph. L. 560. It is decided by the Supreme Court of the United States in Cooley v. The Board of Wardens, 12 How. 299, in affirming the constitutionality of the Act of 1803, that the states have power to pass pilotage laws, to license pilots to regulate their compensation, and to enforce their laws by appropriate penalties. They may discriminate between the different kinds of vessels, according to their size and character, requiring heavier fees and putting severer penalties upon some than others. If the fees are not an impost or duty, certainly the penalty is not. It is a substitute for the fees which ought to have been paid. In the case of small vessels there is less at risk, and they can be more easily navigated by an ordinary seaman. But it matters not what the reason for the discrimination was, it was in the discretion of the legislature. “The purpose of the law,” said Mr. Justice Curtis in delivering the opinion of the court in the case cited, “ being *198to cause master's of such vessels as generally need a pilot, to employ one, and to secure to the pilot a fair remuneration for cruising in search of vessels or waiting for employment in port, there is an obvious propriety in having reference to the number, size and nature of employment of vessels frequenting the port; and it will be found by an examination of the different systems of these regulations which have from time to time been made in this and other countries, that the legislative discretion has been constantly exercised in making discriminations, founded on differences both in the character of the trade and the tonnage of vessels engaged therein.”
Judgment affirmed.